Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

This communication is in response to the RCE/amendment filed on 12/09/2021. Claims 1-18 are pending. Claims 16-18 are new.

Allowable Subject Matter

Claims 1 to 18 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 14, the closest prior art is Yoshinaga et al. (US20120105683A1), Miyagawa et al. (US20190018229A1).
Yoshinaga is related to zoom lens systems, lens barrels, interchangeable lens apparatuses, and camera systems. 
Regarding claim 1, Yoshinaga teaches an optical system for image pickup (see Fig. 1, Embodiment 1, data tables 1-4, zoom lens system) consisting of a first refractive optical system disposed on an object side with respect to an aperture stop (see Fig. 1, first refractive optical system e.g. lens group e.g. G1, G2, G3 disposed on an object side with respect to an aperture stop e.g. A) and a second refractive optical system disposed on an image plane side with respect to the aperture stop (see Fig. 1, second refractive optical system e.g. lens group e.g. G4, G5, G6 disposed on an image plane side with respect to the aperture stop e.g. A), wherein the first refractive optical system includes, in order from the object side, a first lens group with positive refractive power (see [0073], and data table 3, focal length lens unit 1 e.g. 33.38616, first lens group e.g. G1with positive power), a second lens group (see [0073], and data table 3, second lens group e.g. G2), and a third lens group with negative refractive power (see [0073], and data table 3, focal length lens unit 3 e.g. -51.16276, first lens group e.g. G3 with positive power), wherein the first refractive optical system lacks any other lens between the first lens group and the second lens group and the first refractive optical system lacks any other lens between the second lens group and the third lens group (see Fig. 1, or data table 3), wherein the first lens group is located closer to the object side than any other lens in the optical system (see Fig. 1, first lens group G1, located closer to the object side than any other lens in the optical system), wherein the third lens group is located closer to the aperture stop than any other lens on the object side of the aperture stop (see Fig. 1, third lens group G3, located closer to the object side than any other lens in the optical system), the second refractive optical system (see Fig. 1, second refractive optical system e.g. lens group e.g. G4, G5, G6) includes, in order from the object side, a fourth lens group with positive refractive power (see [0073] and table 3, fourth lens group G4 having positive refractive power), a fifth lens group with positive refractive power (see [0073] and table 3, fifth lens group G5 having positive refractive power), a sixth lens group (see [0073] and table 3, sixth lens group G6); wherein the second refractive optical system lacks any other lens between the fourth lens group and the fifth lens group and the second refractive optical system lacks any other lens between the fifth lens group and the sixth lens group (see Fig. 1, or data table 3), wherein the sixth lens group is located closer to the image plane side than any other lens in the optical system (see Fig. 1, sixth lens group e.g. G6 is located closer to the image plane side than any other lens in the optical system), wherein the fourth lens group is located closer to the aperture stop than any other lens on the image plane side of the aperture stop (see Fig. 1, sixth lens group e.g. G4 is located closer to the aperture stop than any other lens on the image plane side of the aperture stop), and when focusing from infinity to a short distance, the first lens group, the third lens group, and the sixth lens group do not move with respect to the aperture stop (see Fig. 1, G1, G3 and G6 e.g. vertical line, do not move with respect to the aperture stop) and the second lens group and the fourth lens group move toward the object side (see [0086] “according to Embodiment 1, in focusing from an infinity in-focus condition to a close-object in-focus condition, the second lens unit G2 moves to the image side along the optical axis at a wide-angle limit, and moves to the object side along the optical axis at a middle position and at a telephoto limit. In focusing from an infinity in-focus condition to a close-object in-focus condition, the fourth lens unit G4 moves to the object side along the optical axis at a wide-angle limit and at a middle position, and moves to the image side along the optical axis at a telephoto limit”), as in claim 1.
Regarding claim 1, the prior art from Yoshinaga taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a zoom lens system including the specific arrangement where “wherein the first refractive optical system includes, in order from the object side,  a second lens group with positive refractive power, and the second refractive optical system includes, in order from the object side, a sixth lens group with negative refractive power”, in combination with all other claimed limitations of claim 1.
Regarding claim 14, Yoshinaga teaches an optical system for image pickup (see Fig. 1, Embodiment 1, data tables 1-4, zoom lens system), wherein the optical system consists of: a first refractive optical system disposed on an object side with respect to an aperture stop (see Fig. 1, first refractive optical system e.g. lens group e.g. G1, G2, G3 disposed on an object side with respect to an aperture stop e.g. A); and a second refractive optical system disposed on an image plane side with respect to the aperture stop (see Fig. 1, second refractive optical system e.g. lens group e.g. G4, G5, G6 disposed on an image plane side with respect to the aperture stop e.g. A); 	wherein the first refractive optical system (see Fig. 1, first refractive optical system e.g. lens group e.g. G1, G2, G3 disposed on an object side with respect to an aperture stop e.g. A ) consists of, in order from the object side: a first lens group with positive refractive power (see [0073], and data table 3, focal length lens unit 1 e.g. 33.38616, first lens group e.g. G1with positive power); a second lens group (see [0073], and data table 3, second lens group e.g. G2); and a third lens group with negative refractive power, wherein the second refractive optical system (see Fig. 1, second refractive optical system e.g. lens group e.g. G4, G5, G6) consists of, in order from the object side: a fourth lens group with positive refractive power (see [0073] and table 3, fourth lens group G4 having positive refractive power); a fifth lens group with positive refractive power (see [0073] and table 3, fifth lens group G5 having positive refractive power); and a sixth lens group (see [0073] and table 3, sixth lens group G6); wherein, when focusing from infinity to a short distance, the first lens group, the third lens group, and the sixth lens group do not move with respect to the aperture stop and the second lens group and the fourth lens group move toward the object side, as cited in claim 14.

Regarding claim 14, the prior art from Yoshinaga taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a zoom lens system including the specific arrangement where “wherein the first refractive optical system consists of, in order from the object side: a second lens group with positive refractive power; wherein the second refractive optical system consists of, in order from the object side: a sixth lens group with negative refractive power”, in combination with all other claimed limitations of claim 14.

Miyagawa is related to a zoom lens using a focusing system that is suitably used, especially, for a single-lens reflex camera, a non-reflex camera, and a digital still camera, etc. and that is able to perform favorable aberration correction throughout an overall object distance from infinite to a short distance, and to an optical instrument including such a zoom lens.
Regarding claim 1, Miyagawa teaches an optical system for image pickup (see Fig. 3, third embodiment, [0136-0151], Tables 7-9, zoom lens) consisting of a first refractive optical system disposed on an object side with respect to an aperture stop (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G1, G2, G3 disposed on an object side with respect to an aperture stop e.g. St) and a second refractive optical system disposed on an image plane side with respect to the aperture stop (see Fig. 3, third embodiment, Tables 7-9, second refractive optical system e.g. lens groups G4, G5, G6 disposed on an image plane side with respect to the aperture stop e.g. St), wherein the first refractive optical system (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G1, G2, G3) includes, in order from the object side, a first lens group with positive refractive power ([0102] “the first lens group G1 having positive refractive power”), a second lens group ([0102] “he second lens group G2”), and a third lens group with negative refractive power (0102], “the third lens group G3 having positive refractive power”),  	wherein the first refractive optical system lacks any other lens between the first lens group and the second lens group and the first refractive optical system lacks any other lens between the second lens group and the third lens group (see Fig. 3), wherein the first lens group is located closer to the object side than any other lens in the optical system  (see Fig. 3), wherein the third lens group is located closer to the aperture stop than any other lens on the object side of the aperture stop (see Fig. 3), the second refractive optical system (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G4, G5, G6) includes, in order from the object side, a fourth lens group with positive refractive power ([0102] “the fourth lens group G4 having positive refractive power”), a fifth lens group ([0102] “the fifth lens group G5”), and a sixth lens group ([0102] “the sixth lens group G6), wherein the second refractive optical system lacks any other lens between the fourth lens group and the fifth lens group and the second refractive optical system lacks any other lens between the fifth lens group and the sixth lens group (see Fig. 1), wherein the sixth lens group is located closer to the image plane side than any other lens in the optical system (see Fig. 1, lens group G6), wherein the fourth lens group is located closer to the aperture stop than any other lens on the image plane side of the aperture stop (see Fig. 1, lens group G4), and 
 when focusing from infinity to a short distance, the first lens group do not move with respect to the aperture stop (see Fig. 3, G1 stays fixed see lines) and the second lens group move toward the object side ([0143] “Numerical Example 3, moving the second R lens group G2R in the optical axis direction upon focusing. G2R part of second lens group G2”), cited in claim 1.
Regarding claim 1, the prior art from Miyagawa taken either singly or in combination with any other prior art fails to anticipate or fairly suggest zoom lens including the specific arrangement where “wherein the first refractive optical system includes, in order from the object side,  a second lens group with positive refractive power; the second refractive optical system includes, in order from the object side, a fifth lens group with positive refractive power, and a sixth lens group with negative refractive power; when focusing from infinity to a short distance, the third lens group, and the sixth lens group do not move with respect to the aperture stop and the fourth lens group move toward the object side”, in combination with all other claimed limitations of claim 1.
Regarding claim 14, Miyagawa teaches an optical system for image pickup (see Fig. 3, third embodiment, [0136-0151], Tables 7-9, zoom lens), wherein the optical system consists of: a first refractive optical system disposed on an object side with respect to an aperture stop (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G1, G2, G3 disposed on an object side with respect to an aperture stop e.g. St); and a second refractive optical system disposed on an image plane side with respect to the aperture stop (see Fig. 3, third embodiment, Tables 7-9, second refractive optical system e.g. lens groups G4, G5, G6 disposed on an image plane side with respect to the aperture stop e.g. St); wherein the first refractive optical system (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G1, G2, G3) consists of, in order from the object side: a first lens group with positive refractive power ([0102] “the first lens group G1 having positive refractive power”); a second lens group ([0102] “he second lens group G2”); and a third lens group with negative refractive power (0102], “the third lens group G3 having positive refractive power”), wherein the second refractive optical system consists of, in order from the object side: a fourth lens group with positive refractive power ([0102] “the fourth lens group G4 having positive refractive power”); a fifth lens group ([0102] “the fifth lens group G5”); and a sixth lens group ([0102] “the sixth lens group G6); wherein, when focusing from infinity to a short distance, the first lens group, do not move with respect to the aperture stop (see Fig. 3, G1 stays fixed see lines) and the second lens group and the fourth lens group move toward the object side ([0143] “Numerical Example 3, moving the second R lens group G2R in the optical axis direction upon focusing. G2R part of second lens group G2”), cited in claim 14.

Regarding claim 14, the prior art from Miyagawa taken either singly or in combination with any other prior art fails to anticipate or fairly suggest zoom lens including the specific arrangement where “wherein the first refractive optical system (see Fig. 3, third embodiment, Tables 7-9, first refractive optical system e.g. lens groups G1, G2, G3) consists of, in order from the object side: a second lens group with positive refractive power, wherein the second refractive optical system consists of, in order from the object side: a fifth lens group with positive refractive power; and a sixth lens group with negative refractive power; wherein, when focusing from infinity to a short distance, the third lens group, and the sixth lens group do not move with respect to the aperture stop and the fourth lens group move toward the object side”, in combination with all other claimed limitations of claim 14.

Claims 2-13 are allowed due to their dependency on claim 1.
Claims 15-18 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20170343780A1, Lee, zoom lens system includes: a first lens group having a positive refractive power; a second lens group having a negative refractive power; a third lens group having a positive refractive power; a fourth lens group having a positive refractive power; a fifth lens group having a positive refractive power; and a sixth lens group having a positive refractive power).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20170160526A1, Okumura, zoom lens, comprising, in order from an object side to an image side: a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; a third lens unit having a positive refractive power; a fourth lens unit having a positive refractive power; a fifth lens unit having a negative refractive power; and a sixth lens unit having a positive refractive power).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20170090169A1, Noda, zoom lens is constituted by, in order from the object side: a positive first lens group; a negative second lens group; a positive third lens group; a positive fourth lens group; a negative fifth lens group, and a positive sixth lens group).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20170082841A1, Iwasawa et al., Fig. 1, zoom lens comprises the foremost or first lens group G1 of positive refractive power located the closest to an object, the succeeding second lens group G2 of negative refractive power, the third lens group G3 of positive refractive power, the fourth lens group G4 of positive refractive power, the fifth lens group G5 of negative refractive power, and the rearmost or sixth lens group G6 of negative refractive power).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20130148005A1, Imaoka et al., Embodiments related to Figs. 1, 5, 9, 13, 25, and 29, disclose compact and lightweight zoom lens system in which aberration fluctuation in association with focusing is reduced, and aberrations particularly in a close-object in-focus condition are sufficiently compensated to provide excellent optical performance over the entire focusing condition).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20120075715A1, Kon et al., zoom lens of the invention comprises, in order from an object side thereof, a first lens group having positive refracting power, a second lens group having negative refracting power, a third lens group having positive refracting power, a fourth lens group having positive refracting power, a fifth lens group having negative refracting power, and a sixth lens group having positive refracting power).

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100321791A1, Hayakawa,  a variable magnification optical system according to Example 1 has, in order from an object, a first lens group G1 having positive refractive power, a second lens group G2 having negative refractive power, a third lens group G3 having positive refractive power, a fourth lens group G4 having negative refractive power, a fifth lens group G5 having positive refractive power, and a sixth lens group G6 having negative refractive power).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100302640A1, Take, provide a lens system, an optical apparatus and a manufacturing method which can simultaneously implement a decrease in the total length of the lens system, and simplification of the focusing mechanism by appropriately setting the arrangement of the focusing lens group).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872